Exhibit 10.1
 
Minerco Resources, Inc
20 Trafalgar Square, Suite 455
Nashua, NH 03063
 [minerco.jpg]

 

--------------------------------------------------------------------------------

 
August 27, 2013
 
 
VIA FACSIMILE (516) 498-9894
 
ASHER ENTERPRISES, INC.
1 Linden Pl., Suite 207
Great Neck, NY. 11021
Attn: Curt Kramer, President


Re: Notice of Repayment of Convertible Promissory Note
 
Dear Mr. Kramer:
 
Pursuant to Section 1.9 of the Convertible Promissory Note dated March 7, 2013
with Asher Enterprises, Inc. in the principal amount of $15,500 (the “Note”),
please be advised that Minerco Resources, Inc. (the “Company”) is exercising its
right, on not less than three (3) trading days prior written notice to you, to
prepay the outstanding principal and accrued interest on the Note in full.  This
prepayment notice is being delivered to you as the holder of the Note at your
registered address.  This letter shall serve as written notice of the prepayment
of the Note as delivered to you in accordance with Section 4.2 of the Note.


We acknowledge and agree that on or before August 30, 2013, the optional
prepayment date, we will make payment to your order of an amount equal to 175%
multiplied by the sum of: (w) the then outstanding principal amount of this Note
plus (x) accrued and unpaid interest on the unpaid principal amount of this Note
to the Optional Prepayment Date plus (y) Default Interest, if any, on the
amounts referred to in clauses (w) and (x) plus (z) any amounts owed to the
Holder pursuant to Sections 1.3 and 1.4(g) of the Note.  All capitalized terms
have the meaning set forth in the Note.


Thank you.
 
Sincerely,
 
/s/ John Powers
John Powers
 
President
 
cc:           Naidich Wurman Birnbaum & Maday, LLP (via facsimile (516)
466-3555)
Gracin & Marlow, LLP (via facsimile (212) 208-4657)
 